         Case 1:20-cv-00441-DAD-BAM Document 25 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     JUSTO CAMARENA, JR., et al.,                       Case No. 1:20-cv-00441-DAD-BAM
 8
                    Plaintiffs,                         ORDER TO SHOW CAUSE RE ATTORNEY
 9                                                      STEVEN SCHULTE FOR PRACTICE OF
             v.                                         LAW BEFORE THIS COURT
10
     C R BARD INCORPORATED, et al.,
11                                                      FOURTEEN (14) DAY DEADLINE
                    Defendants.
12

13         On March 26, 2020, this case was transferred to this Court from the United States District
14 Court for the District of Arizona. (Doc. No. 6.) On July 22, 2020, counsel Steven Schulte

15 appeared at the Initial Scheduling Conference on behalf of Plaintiffs.

16         Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
17 to and continuing membership in the Bar of this Court are limited to attorneys who are active

18 members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

19 admission must present to the Clerk a Petition by Attorney for Admission to Practice before the
20 Eastern District which complies with the requirements of Local Rule 180(a).

21         Attorneys who are not active members in good standing of the State Bar of California
22 may, upon application and in the discretion of the Court, be permitted to appear and participate

23 in a particular case pro hac vice. Id. at 180(b)(2). Pursuant to Local Rule 180(d),

24
           “The Court may order any person who practices before it in violation of [Local
25         Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
           Nonappropriated Fund. Payment of such sum shall be an additional condition of
26         admission or reinstatement to the Bar of this Court or to practice in this Court.”
27 L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with

28 the Local Rules or with any order of the Court may be grounds for imposition of any and all


                                                    1
         Case 1:20-cv-00441-DAD-BAM Document 25 Filed 07/22/20 Page 2 of 2


 1 sanctions authorized by statute or Rule or within the inherent power of the Court. Id. at 110.

 2        No information regarding whether Mr. Schulte is a member of the State Bar of California

 3 has been provided. A review of the docket and Court records indicates that Mr. Schulte has not

 4 submitted a Petition by Attorney for Admission to Practice before the Eastern District or filed

 5 an application for admission to practice pro hac vice despite appearing and participating in this

 6 matter on Plaintiffs’ behalf.

 7        Accordingly, Steven Schulte is HEREBY ORDERED to SHOW CAUSE for failure to

 8 comply with the Local Rules and for possible unauthorized practice of law before the Court.

 9 Mr. Schulte shall file a written response to this order to show cause within fourteen (14) days

10 of service of this order. Mr. Schulte may also comply with this order by submitting a Petition

11 by Attorney for Admission to Practice before the Eastern District or filing an application for

12 admission to practice pro hac vice and paying the applicable fee and by registering for

13 CM/ECF. The Clerk of Court is further directed to serve a copy of this order on Steven Schulte

14 at the offices of Fears Nachawati PLLC, 5473 Blair Road, Dallas, TX 75231.

15        Failure to respond to this order to show cause may result in the imposition of sanctions.

16
     IT IS SO ORDERED.
17

18     Dated:    July 22, 2020                             /s/ Barbara   A. McAuliffe               _
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                   2
